Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is a response to the amendment filed 6/7/2022.  Claims 1 has been canceled and thus all rejections are withdrawn with respect to this claim.  Claims 2-7 and 9-12 have been amended.  

Response to Arguments
Applicant’s arguments with respect to the art rejections have been fully considered and are persuasive since the claims previously rejected via prior art have been cancelled or amended to depend from a separate claim not facing art rejections.  Therefore, the prior art rejections have been withdrawn.  However, Applicant’s amendments introduce 112 issues into the claim language. 
It is noted the Examiner contacted the Applicant in an effort to rectify these 112 issues and put the claims in condition for allowance.  However, Applicant declined to accept the proposed clarifying amendments eliminating the separate reference to the quantitative step in the inspecting step and indicated a desire to pursue only the qualitative step.  Since the quantitative step step is considered essential for allowance, no agreement was able to be reached and Applicant said Examiner should issue the current office action with the existing 112 issues.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7 and 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The amended language for the inspection step indicates a "quantitative evaluation of the removal force" is an optional alternative of the qualitative evaluation (note the "and/or" language means the "qualitative evaluation of the fracture pattern" is not required if there is a "quantitative evaluation."  Such a quantitative evaluation is apparently required in the subsequent step of "performing a quantitative evaluation." 
It is unclear if the quantitative evaluation in the inspection step is related to the quantitative evaluation performed in the final recited step. Thus, it is unclear if the claim now mandates a separate inspection step or if the quantitative "performing" step could also satisfy the inspection step since the qualitative evaluation of the fracture pattern is only optional when a quantitative evaluation is performed, and thus it is unclear if this quantitative evaluation in the inspection step may simply be the quantitative evaluation performed in the subsequent "performing" step. 
 It also raises the possibility that the final quantitative evaluation is not required at all since the qualitative evaluation of the fracture pattern is presented as an alternative to the quantitative evaluation of the removal force in the inspecting step.  This issue requires further consideration for indefiniteness on the scope and thus the proposed amendment is not entered at this time.  Examiner has assumed the final “performing” step is required and the “inspecting” step is separately required, thus indicating the inspecting quantitative evaluation would be an entirely separate step from the finally recited “performing” quantitative evaluation step.  However, it is noted this use of two distinct quantitative evaluations performed on the same joining surface is not supported by the instant specification.
The remaining claims are rejected as being dependent on an indefinite claim.

Allowable Subject Matter
Claims 2-7 and 9-12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  Within the context of as process as claimed wherein an adhesive primer is cured to join a textile sheet to a substrate, and then removing the textile sheet, there is no specific motivation to inspect the joining surface after removal and utilize a quantitative evaluation to detect defects by evaluation of the removal force profile such that a uniform profile indicates no defects and a non-uniform force profile indicates defects.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT W DODDS whose telephone number is (571)270-7653. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 5712705038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT W DODDS/           Primary Examiner, Art Unit 1746